Citation Nr: 1220945	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-32 124A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's nephew


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board issued a decision on the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in March 2012.  For reasons noted below, that decision is vacated and further development is required.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).    

In the current case, the Veteran was afforded a 60-day period to submit additional evidence is support of his appeal following his Travel Board hearing.  At the conclusion of this time period, it was requested that the Veteran's claims file be returned to the Board for a final adjudication.  In a decision, dated in March 2012, the Board denied the claim for entitlement to service connection for an acquired psychiatric disability (as well as claims for entitlement to service connection for diabetes mellitus, lower extremity peripheral neuropathy, and chloracne).  With regard to the Veteran's ability to submit evidence within the 60-day period, however, the RO has reported that they received evidence a day prior to the expiration of that period and, unfortunately, that they did not submit it to the Board with the rest of the claims file.  The aforementioned Board decision of March 2012 was thus entered prior to the review of this additional evidence.  

Essentially, upon a preliminary review, the Board notes that the evidence forwarded to the Board subsequent to the issuance of the March 2012 decision is potentially relevant to the issue of entitlement to service connection for an acquired psychiatric disorder.  It appears to consist of VA clinical records of treatment for psychiatric complaints in January and February 2012.  VA records are constructively part of a claims file, and thus, the conduction of these clinical visits within the allowed 60-day period means that there was evidence of record that was not reviewed prior to the issuance of the Board's decision.  With regard to the other claims addressed in the March 2012 decision, the late-received VA records do not address diabetes, neuropathy, or chloracne.  Thus, the March 2012 decision with regard to entitlement to service connection for diabetes mellitus, diabetic neuropathy, and chloracne will stand.  

As the record contains evidence that was constructively associated, but not reviewed, prior to the issuance of a decision, the Board decision of March 2012, pertaining only to the issue of entitlement to service connection for an acquired psychiatric disorder, is vacated.


                                                           REMAND

As noted, the RO received what appear to be VA mental health clinical records, which are constructively part of the claims file, during the allowed 60-day period for additional development. 

These VA clinical records include an assessment by a VA psychologist, dated in February 2012, where a diagnosis of PTSD is entered.  Indeed, this clinician stated that the Veteran qualified for a diagnosis of PTSD; however, the "MMPI-2 [was] technically invalid."  Despite the lack of full confirmation by testing procedures, this clinician stated that his diagnosis was "PTSD, mild."  

This is the first diagnosis of PTSD of record, and there is no discussion in the clinical report as to what was the causative factor for this condition.  It is noted that an additional clinical record, dated in January 2012, listed a "rule out" for PTSD, mild, as well as a mood disorder related to the general medical condition.  The January 2012 report lists the Veteran as having been exposed to "death and destruction," with memories that are intrusive.  Somewhat perplexingly, it was listed that the Veteran had Air Force service in Thailand; however, there are references to the Veteran returning from Vietnam.  The Veteran did not serve in Vietnam, and he alleges stressors related to his Thailand service.  

Specifically, the Veteran has alleged that he participated in classified operations while serving with the Air Force in Thailand.  He has stated that his base came under fire, and further asserts to having been affiliated with recovery operations for downed airmen.  The National Personnel Records Center (NPRC) has been unable to verify the Veteran's presence at Ubon AB, Thailand during the times the base was attacked between 1969 and 1972 (Veteran separated in 1968).  It is, however, also contended that involvement in support of operational missions was stressful to the Veteran.  

There are inconsistencies associated with the Veteran's claimed stressors; however, there has not, of yet, been a comprehensive VA examination afforded addressing if any current psychiatric disorder had causal origins in service.  The new diagnosis of PTSD does suggest that there is a potential for a relationship.  Moreover, while the January 2012 clinical note relates a mood disorder to the Veteran's general medical condition, there is a report of exposure to "death and destruction" as having an impact on the psychiatric disability picture.  However, there was a complete failure to report the nature of the reported death and destruction.  Accordingly, prior to any final adjudication, a VA examination addressing the nature and etiology of any acquired psychiatric disorder should be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is, as has been mentioned above, noted that the Veteran's reports of being exposed to enemy attacks at Ubon AB are not consistent with the historical record of that facility.  Indeed, the Veteran had separated from the Air Force at a time prior to the first reported attack.  However, the Veteran served as a mechanic with a Fighter Squadron (documented in the DD Form 214).  

In light of the above, the examiner is specifically asked to review the evidence of record when assessing the nature and etiology of the Veteran's condition.  Any inconsistencies between the circumstances of service reflected in the service personnel records, which do include ground support of aerial combat missions, and the Veteran's reported psychiatric symptoms, should be noted in the examination report.  In this regard, the examiner should review the relevant in-service and post-service history and determine if it is at least as likely as not that any current psychiatric disorder, to include PTSD, had causal origins in service.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the nature and etiology of any currently present acquired psychiatric disorder, to include PTSD.  In this regard, the circumstances of the Veteran's service as a fighter mechanic in Thailand are to be considered, and it is asked if it is at least as likely as not (50 percent probability or greater) that any currently present psychiatric disability, to include PTSD, had a causal origin in service.  When examining the Veteran, the examiner is reminded that the Veteran did not have any Vietnam service, and that the record shows that the Veteran was not present during attacks on Ubon AB, Thailand.  That is, the analysis of a potential nexus between PTSD and alleged stressors should be confined to the Veteran's service as supporting fighter operations in Southeast Asia while based in Thailand.  A rationale should accompany all conclusions reached.  

2.  Following the additional indicated development, the case should be re-adjudicated.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                        ____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



